ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--

)

)
_ ) ASBCA No. 60783

)

)

Under Contract No. H92237- l 6-C-0025

APPEARANCE FOR THE APPELLANT:
President

APPEARANCES FOR THE GOVERNMEN'I`: Jeffrey P. Hildebrant, Esq.
Air Force Deputy Chief Trial Attomey
Christopher S. Cole, Esq.
Trial Attomey

OPINION BY ADMINISTRATIVE JUDGE MELNICK
ON THE GOVERNMENT’S MOTION TO DISMISS

On May 12, 2016, SOJTF-A (BAF) Contracting Office, Bagram Airfield,
Afghanistan, awarded _ (-) the firm-fixed-price
contract identified above to provide enhanced force protection and facility upgrades at
Hamid Karzai Intemational Airport (R4, tab l). The contract’s total price was
14,963,033.10 AFN (id. at 3). Section G of the contract provided that the official exchange
rate would be “AFN 68.45 = l USD” (id. at 4). The contract also included Clause
5l52.232-5900, which provided for payment in local currency (id. at 5).

The government terminated the contract for default. Subsequently, - submitted
a certified claim to the contracting officer on July 8, 2016, seeking $l 19,432 for trucks,
materials and storage costs. (R4, tab 9 at 2; gov’t mot. 111[ 7, ll) That claim was denied in a
contracting officer’s final decision dated September 5, 2016 (R4, tab 8). This appeal is from
that deeisiori. _ oetober 24, 2016 complaint reiterates its demand for s119,432.

On March 4, 2017, the parties executed Modification No. P00002 to the contract.
The modification converted the termination f`or default to one for convenience and provided
for $93,700/6,4|3,765 AFN (at the 68.45 AFN = l USD exchange rate) as a “Claim
Settlement.” lt also stated that “[t]he Contractor hereby agrees to dismiss [this appeal]
within 30 days.” (Gov’t mot., attach. l) Af`ter some delay, government payment records
state that on November 21, 2017, it paid _ 6,517,828.29 AFN, which is more than
the amount agreed upon (gov’t mot., attach. 2).° In response to a government request f`or

 

* The record does not explain why the payment was for more than what was specified
in Modification No. P00002.

payment confirmation, - responded on November 28 that changes in the exchange
rate during the delay entitle it to an additional $4,300 (gov’t mot., attach. 3).

DECISION

The government now moves to dismiss the appeal on the ground that it has been
settled and - agreed to its dismissal - does not dispute those points. Nor
does it deny that it received 6,517,828.29 AFN in payment. - merel repeats its
claim to an additional $4,300 without providing a reason. Assuming continues to
believe that it is entitled to more compensation due to an alleged change in the exchange
rate, nothing in Modification No. P00002 supports that conclusion. Payment of the agreed
upon amount was to be made at a fixed exchange rate in Af`ghan currency. There is
nothing providing for additional compensation in dollars in the event the market exchange
rate changed after the passage of time before payment.

The government seeks dismissal of the appeal based upon its release by .
"A release is a contract whereby a party abandons a claim or relinquishes a right that could
be asserted against another."` Holland v. Um'ted Slates, 621 F.3d 1366_. 1377 (Fed. Cir.
2010). - agreement in Modification No. POOOOZ to dismiss this appeal in return
f`or the govemment’s conversion of the termination to one for convenience, and payment of
the agreed upon sum, constitutes a release. Given _ release of its claim_. there is
nothing more to decide in the appeal and it is therefore dismissed with prejudice.

MARK A. MELNICK
Administrative Judge
Armed Services Board
of Contract Appeals

Dated: 8 February 2018

 

 

 

l concur l concur

RICHARD SHACKLEFORD OWEN C. WILSON
Administrative Judge Administrative Judge
Acting Chairman Vice Chairman

Armed Services Board Armed Services Board
of` Contract Appeals of Contract Appeals

I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60783, Appeal of -

_, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARD[N
Recorder, Armed Services
Board of Contract Appeals